COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Interinsurance Exchange of the Automobile Club

Appellate case number:   01-14-00979-CV

Trial court case number: 13-DCV-203651

Trial court:             240th District Court of Fort Bend County

       Relator’s Motion for Emergency Stay is GRANTED. The August 6, 2014 Order
Granting Plaintiffs’ Motion to Compel Reports by Retained Testifying Expert and the November
25, 2014 Order Denying Defendants’ Appeal of Order Granting Plaintiffs’ Motion to Compel
Reports by Retained Testifying Expert, and Denying Defendants’ Motion for Protective Order
are STAYED, pending resolution of this petition for writ of mandamus.
        The Court REQUESTS a response to the petition for writ of mandamus from the Real
Parties in Interest. The response, if any, is due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: December 9, 2014